Reasons for Allowance
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	The amendment filed 7/6/22 has been entered.

3.	An Examiner’s amendment to the record appears below.  This was made to incorporate into the independent claims the necessary additional features to distinguish over the prior art of record.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given in an interview with Mr. Nelson Runkle on 8/26/22.
			




Please rewrite the claims as follows:
1.	(currently amended):	A display apparatus, the display apparatus storing a first OS-based application executable in a first operating system (OS), comprising:
a display;
a wired communication port; 
a wireless communication interface; and
a processor configured to:
based on a dongle device installed with a second OS that is different from the first OS of the display apparatus being connected to the wired communication port, display, on the display, the first OS-based application and a second OS-based application stored in the dongle device and based on information on the second OS-based application received from the dongle device,
based on receiving a user command for selecting the second OS-based application among the displayed first OS-based application and the displayed second OS-based application, transmit a first command for executing the selected second OS-based application to the dongle device through the wired communication port, and
based on receiving, through the wired communication port, an execution screen of the second OS-based application executed in the dongle device according to the first command, display the received execution screen on the display, wherein the execution screen pertains to a game,
wherein the processor is further configured to, based on the receiving the user command for selecting the displayed second OS-based application, transmit, through the wired communication port to the dongle device, a second command for communicating with an external electronic control device, so that the dongle device becomes wirelessly connected to the external electronic control device according to the second command, 
wherein the processor is further configured to, 
	based on receiving the user command for selecting the second OS-based application from the external electronic control device while the display apparatus is wirelessly connected to the external electronic control device through the wireless communication interface, control the wireless communication interface to become disconnected from the external electronic control device thereby disconnecting the external electronic control device from the display apparatus, and
	based on the second OS-based application executed in the dongle device being terminated according to the user command input to the external electronic control device wirelessly connected to the dongle device, control the wireless communication interface to become wirelessly connected to the external electronic control device thereby connecting the external electronic control device to the display apparatus.

2-3.	(canceled)

4.	(currently amended):	The display apparatus of claim 1, wherein the processor is further configured to receive, through the wired communication port, the execution screen of the second OS-based application according to the user command input to the external electronic control device connected to the dongle device.

5-6.	(canceled)

7.	(currently amended):	The display apparatus of claim 1, wherein the wired communication port comprises a high definition multimedia (HDMI) interface, and
wherein the processor is further configured to transmit, to the dongle device, the first command for executing the selected application and the second command for communicating with the external electronic control device through an HDMI consumer electronics control of the HDMI interface.

8.	(currently amended):	A control method of a display apparatus including a wired communication port and a wireless communication interface, the display apparatus storing a first OS-based application executable in a first operating system (OS), the control method comprising:
receiving information on a second OS-based application stored in a dongle device, from the dongle device connected to the display apparatus via the wired communication port;
displaying a first OS-based application and the second OS-based application stored in the dongle device based on the received information on the second OS-based application, the dongle device being installed with a second OS that is different from the first OS of the display apparatus;
based on receiving a user command for selecting the second OS-based application among the displayed first OS-based application and the displayed second OS-based application, transmitting a first command for executing the second OS-based application to the dongle device, and transmitting a second command for communicating with an external electronic control device to the dongle device, so that the dongle device becomes wirelessly connected to the external electronic control device; and
based on receiving an execution screen of the second OS-based application executed in the dongle device, displaying the received execution screen, wherein the execution screen pertains to a game, 
wherein the control method further comprises:
	based on the receiving the user command for selecting the second OS-based application from the external electronic control device while the display apparatus is wirelessly connected to the external electronic control device through the wireless communication interface, disconnecting, by the wireless communication interface, from the display apparatus, thereby disconnecting the external electronic control device from the display apparatus; and
	based on the second OS-based application executed in the dongle device being terminated according to the user command input to the external electronic control device wirelessly connected to the dongle device, wirelessly connecting the display apparatus with the external electronic control device through the wireless communication interface thereby connecting the external electronic control device to the display apparatus.

9-10.	(canceled)

11.	(currently amended):	The control method of claim 8, wherein the displaying the received execution screen further comprises: 
receiving the execution screen of the second OS-based application according to the user command input to the external electronic control device connected to the dongle device.

12-13.	(canceled)

14.	(currently amended):	The control method of claim 8, wherein the transmitting further comprises:
transmitting, to the dongle device, the first command for executing the second OS-based application and the second command for communicating with the external electronic control device through a high definition multimedia (HDMI) consumer electronics control of an HDMI interface of the display apparatus.

15.	(currently amended):	A display system comprising:
the display apparatus of claim 1;
the dongle device comprising: 
at least one of a high definition multimedia interface and a universal serial bus that are connectable to the display apparatus, 
a memory storing a second plurality of applications executable in the second OS, the second OS-based application being one of the second plurality of applications, and
a wireless interface configured to connect to the external electronic control device,
wherein the external electronic control device comprises a remote controller configured to receive the user command and control the display apparatus based on the user command, by being directly connected to the display apparatus or by being connected to the display apparatus through the dongle device. 

16. 	(previously presented):	The display system of claim 15, wherein the dongle device is one of a smartphone or a portable electronic device.   

4.	The following is an examiner’s statement of reasons for allowance: The amendment filed 7/6/22 and the Examiner’s amendment together place the application into condition for allowance by incorporating the necessary additional features into the independent claims to overcome the prior art of record and to remedy the 112 issues.  The amendment filed 7/6/22 brings out that the display apparatus stores a first OS (operating system) based application executable in a first operating system and the dongle device is installed with a second OS different from the first OS of the display apparatus.  The Examiner’s amendment makes it clear that the first communicator is a wired communication port and the second communicator is a wireless communication interface, and the electronic apparatus is an external electronic control device.  Both amendments combined bring out that when the dongle device is connected to the wired communication port, then both the first OS based application and the second OS based application are displayed on the display, and 
based on receiving a user command for selecting the second OS-based application among the displayed first OS-based application and the displayed second OS-based application, transmit a first command for executing the selected second OS-based application to the dongle device through the wired communication port, and
based on receiving, through the wired communication port, an execution screen of the second OS-based application executed in the dongle device according to the first command, display the received execution screen on the display, wherein the execution screen pertains to a game,
wherein the processor is further configured to, based on the receiving the user command for selecting the displayed second OS-based application, transmit, through the wired communication port to the dongle device, a second command for communicating with an external electronic control device, so that the dongle device becomes wirelessly connected to the external electronic control device according to the second command, 
wherein the processor is further configured to, 
	based on receiving the user command for selecting the second OS-based application from the external electronic control device while the display apparatus is wirelessly connected to the external electronic control device through the wireless communication interface, control the wireless communication interface  to become disconnected from the external electronic control device thereby disconnecting the external electronic control device from the display apparatus, and
	based on the second OS-based application executed in the dongle device being terminated according to the user command input to external electronic control device wirelessly connected to the dongle device, control the wireless communication interface to become wirelessly connected to the external electronic control device thereby connecting the external electronic control device to the display apparatus.
Harrison shows a display device that does switch connection of an external device between a display apparatus and a dongle, but Harrison still does not have all the detailed features of the present invention that specifically describe both OS based applications being displayed on the display when the dongle device is connected via the wired communication port, as well as the connection changes between the wired communication port and wireless communication interface based on the selection commands of the applications, with the execution screen of the second OS based application pertaining to a game, as recited in the amended independent claims.  Perez shows a dongle device connected to a display apparatus in which the dongle device has content pertaining to a second operating system, but still does not show all the details of the present invention as recited in the amended independent claims and described above.  Rajapakse also shows a dongle device connected to a display apparatus but does not show all the features of the amended independent claims as explained above.  Independent claims (1 - apparatus and 8 – method) as amended are not set forth in the prior art of record. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN PAUL SAX whose telephone number is (571)272-4072. The examiner can normally be reached Monday - Friday, 9:30 - 6:00 Est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571-272-9782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/STEVEN P SAX/Primary Examiner, Art Unit 2174